         Case 2:21-cv-00404-DB Document 5 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    AUMINTRIUS DAMOUR GUNN,                             No. 2:21-cv-0404 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    STANTON CORRECTIONAL
      FACILITY, et al.,
14
                          Defendants.
15

16

17           Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

20   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

21   certified copy of his inmate trust account statement for the six-month period immediately

22   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

23   opportunity to submit a completed in forma pauperis application and a certified copy in support of

24   his application.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

27   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

28   of Court;
                                                          1
          Case 2:21-cv-00404-DB Document 5 Filed 03/22/21 Page 2 of 2


 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner; and

 3            3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 4   his inmate trust account statement for the six-month period immediately preceding the filing of

 5   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 6   this action be dismissed without prejudice.

 7   Dated: March 22, 2021

 8

 9

10
     /DLB7;
11   DB/Inbox/Routine/gunn0404.3c+new

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
